Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 16, 2018

                                     No. 04-18-00220-CR

                                       Gilbert TELLO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CRN000013-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       Cynthia Perez Lenz’s notification of late record is hereby MOOT. The appellant’s brief is
due on November 13, 2018.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court